                 Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 1 of 6 PAGEID #: 13

                                                                              FORM TO BE USED BY A PRlSONER IN
                                                                              FILING A CML RIGHTS COMPLAINT
                                                                                                                      D
                                          IN THE UNITED STATES DISTRICT COURT                        .MAY 0 3 2019
                                                                    FOR THE                  RICHARDW. NAGEL, CLERK OFCOURr
                                                    SOUTHERN DISTRICT OF OHIO •'1                  • COLUMBUS, Omo




      Kyle Oesch,Plaintiff                                                    CIVIL CASE NC\        ' 9 CV 1 1 5 S'
     (Enter above the full name of the plaintiff in !hi&. action)
                                                                                                            Judge Watson•
                                                                                                           ii::
 vs.                                                                          JUDGE       MAGISTRATE JUDGE VASCURA
 Ohio Department of Corrections.
 Belmont Correctional Institution


 (Enter above the full name of the defendant(s) mthis action




I.          Previous Lawsuits

            A. Have you beguµ other Iaw:;uits in state or federal court dealing with. the same facts involved in
                  this action. or otherwise relating to your imprisonment? YES           D     NO   liJ
            B. If your answer to A is yes, .describe the lawsuit in the space below, (If there is more than one
               lawsuit, describe the additional .lawsuits dn another piece of paper, using the same outline).

            1. Parties to thls prevfous lawsuit




           2. Court (if federal court, name the district; if state court, name the county)




           4. Name of judge to whom case was assigne._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




              2. What was the result?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 2 of 6 PAGEID #: 14




                                                    -3 -

ID.   Parties

      (In item A below, place your name in the first blank and place your present address in tbe second
      blank.. Dot.he same for additional plaintiffs, if any).

      A. NameofthePlaintiff Kyle Oesch 1682-684
                Address Belmont Correctional Ins ti tu ti on, P.;iO. Box 540, B. C. I. -
                        St. Clairsville, Ohio 43950
      (In I.tern B below, place the full name of the defendant in the frrst blank, his or her official position
       in the second blank, and his or her place of employment in the third blank. . Use item C for the
       names, positions and places of employment of any additional defendants) .
                                     .   .
      B.   Def~ndant Ohio .Department of Corrections (o.o."R.C. )is employed~
               Medicial Director··
             . Medical Aministralion :.,) atAbove address: Belmont Corr Inst.
              ·P.O. Box 540 B.C.I. St. Clairsville, Ohio 43950.
      C.   'AdditionruDefendan~.--=-=~~~~~~~~~~~~~~~~~~~~~~
                As this Honorable Court deems whom may be additional Defendants.



IV.   Statement of-Claim

       (State. here as briefly as possible the facts of your case. Describe how each defend.ant is involved.
        Include also the names of other persons involved, dates and places, Do n~t give any legal arguments
      · or cite fil!.Y cases or statutes, If you intend to allege a number of related claims, number and set·
        forth each. claim in a separated paragraph. Use as much space as you need. (Attach extra sheet(s)
        if necessary) .                         .                          ·                         ·
            1) Plaintiff claims that the above named Defendants has clearly
            denied nim an opportunity to ~e pr&vied with ~ written. sum~ary
            by a medicial doctor and or director, concerning t~e ~wetling
            that which appeared on the X-Ray when taken on plall.Iltiff .s ne-
            ck, by the Belmont Corr Medical Department. Plaintiff claims th-
            at he does not know what is wrong witp him. But, the same and
            ver.y abnormal "CRUNCY" felling such as a lump.iii his back,.ch7st.
            and sides appears to have moved to ~lose to his hear~. P~ai~tiff
            claims that the pa]n is not just a severe type of pain.causing
            discomfort, but it is jeopardizing his life.        EXHIBIT: (A)Pg.(1).
           ·2) Plaintiff ask to be provided.with a MRI to ither. prm.re or
            disprove his claims by providing a medical administratior to .
            provied further test results, based on what he has been asserting
            as true. He simply request that he be sent to an outside hospital
            to .1oh~ain Biopsy an the 1 ump on his back to asses if his condition
                                                                                                      Cond '.t
    Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 3 of 6 PAGEID #: 15
                                                                                                                     p aoe:
 Ref# BECI0518000136                      Housing:C50135A                          !Date Created:05/07/2018
ID#: A682684                               Name:OESCH,KYLE
Form:Anneal                                Subiect:Health Care                     IDescriotion:Health Care
Uri:ient:No                               tTime left:n/a                           IStatus:Closed

Communications I Case Actions
5!712018 8:51:17 AM: ( a682684) wrote
Form has been submitted

5!712018 8:51:17 AM: ( a682684) wrote
This is in correlation with Informal Complaint/Grievance reference# becil0318000546. Be.C.I. medical personel are
making a grave mistake by not believing me about my medical concerns. I'm not saying that medical has not tried to help
me figure out whats wrong with me because they have. The problem is that nothing showed on the ct scan of my neck or
bloodwork. I have been diagnosed with a psychosemmatic condition and because of that I have no credability for my own
health. I want to know because nothing showed on the ct scan or bloodwork. Does that completely rule out the possibility
that there could be something seriously wrong with me? Because there is! I don't know whats wrong with me either but
what I do know is the swelling that showed on the xray in my neck is caused from the same very abnormal crunchy
feeling as the lump in my back, chest and sides and has become entirely to close to my heart. This isn't just a severe
discomfort. Whatever it is it is jeopardizing my life. I would obviously need an MRI to prove/disprove the extent of my
claims or a preeminent superior in admin. to take into consideration the fact that what I'm stating might be true and
simply send me to an outside hospital to get a biopsy on the lump in my back to at least diognose and see if whats wrong
with me can even be treated. The lump is the key to whats wrong with me. It is where the crunchy feeling started.

511012018 12:42:22 PM: (Joseph Murphy) wrote
This has been addressed in your Informal Complaint/Grievance reference# becil0318000546

51101201812:42:41 PM: (Joseph Murphy) wrote
Closed inmate form

511612018 7:58:41 PM: ( a682684) wrote
Escalated to Grievance

511612018 7:58:41 PM: ( a682684) wrote
not only has the stuff spread throughout my body and become entirely to close to my heart i can feel the lump in my
back has gotten larger and i can feel it pressing on my spine and its beginning to hurt. also no onehas returned my
mothers phone calls or has anyone attempted to call my family to get a second opinion on my mental state before
dignosing me with a mental illness. someone needs to call my family and explain to them what i am claiming. Mother
Amy Oesch3302099335 grandmother Diana stead 3304561465 perferably with me present with me on speaker phone.
i dont know why it cant be seen on a ct scan of my neck all i am asking is to please at least send me to get another ct
scan but this time of my chest and back and then if the lump or nothing in my chest can been seen then further action
should be taken ruling on my mental health and or getting me help medically because there is absolutley something
very wrong physically not neurologically taking place inside my body same feeling as the lump please asap i feel its
going to spread and start affecting my heart trying to tell beci medical personell that this stuff is jepordizing life but no
body is listening

 511812018 9:21:52 AM: (Patrick Haley) wrote
After reviewing your new grievance it was determined that this complaint has been addressed in your Informal
 Complaint/Grievance reference# BECl-03-18-000546. Plus, you have not sent a health care request, kite, or a telephone
request since 2-20-18 for your medical complaint. Furthermore, I believe you filed another Grievance because you
allowed the Informal Complaint/Grievance reference# BECl-03-18-000546 to elapse over the 14-day time limit.
See Informal Complaint/Grievance reference# BECl-03-18-000546 responses:
(Informal Complaint) Joseph Murphy wrote: 3/23/2018 10:10 AM
I have reviewed your electronic records and have found that you have received multiple blood tests, x-rays, and a CT
scan. These tests were resulted by a 3rd party and were within normal limits. You will be placed on NSC for this
complaint.
(Grievance) Patrick Haley wrote: 4/9/2018 2:50 PM
The Office of the Inspector of the Institutional Services is in receipt of Notification of Grievance Case#:
BECl-03-18-000546 submitted by inmate Oesch #A-682684
In your grievance you state that he received insufficient care for his chronic discomfort, Crepitus within the cervical spine
and chest, lump in neck.
To investigate this matter I have reviewed AR 5120-9-31 Inmate grievance Procedure and Medical Services policy
68-MED-01. I have read the grievance and ICR you filed. During my investigation into your complaint, I met with you and
Mr. Knox- QIC and reviewed your medical file.
    Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 4 of 6 PAGEID #: 16
                                                                                                                    Pa e:2
Ref# BECI0518000136                      Housin :C50135A                           Date Created:05/07/2018

.CC: Chronic discomfort, Crepitus within the cervical spine and chest, lump in neck After review of the submitted ICR,
NOG and medical records a meeting was held with Mr. Oesch A682-684 to discuss the past treatment he has received
regarding the concerns of the tissue deposit in his neck, chronic discomfort and crepitus with the cervical spine. Over the
past 2 years, beginning approximately November 2016, Mr. Oesch has described numerous signs and symptoms that
have manifested themselves in different ways. Over this time period Mr. Oesch has been evaluated multiple times by
different Advanced Level providers and nursing staff. This has led to numerous blood test, imaging (X-ray, US and CT of
cervical spine) and at one-time admission to the infirmary for 24-hour observation. All these evaluations have led to
normal results. These results were reviewed with Mr. Oesch. Mr. Oesch has been evaluated and treated appropriately
per the policy of 68-MED-01 and protocols A-2.35, B-1 and B-3. At the conclusion of the meeting, Mr. Oesch was urged
to follow up with medical, via HSR and calling medical, if and when these symptoms return for further evaluation if
 needed.
You have been seen by the medical department in accordance with Medical Services policy 68-MED-01. You have been
 evaluated and treated by qualified medical staff in a timely manner. The staff treating you has performed their duties
within the guidelines of their licensure and discretion. Accordingly, this grievance is DENIED, no violation of rule, policy
 or law.
 I encourage you to maintain contact with medical to address any additional issues you may have. This office will take no
 further action on this matter at this time.

511812018 9:22:25 AM: (Patrick Haley) wrote
Closed inmate form - Disposition: Denied

61112018 10:14:39 AM: ( a682684) wrote
Escalated to Appeal

61112018 10:14:39 AM: ( a682684) wrote
I have not put in another medical kite because I honestly feel like I have been mistreated by all three doctors. I have
either been told I'm crazy or theres nothing else they can do for me and I was never passed since the last l/C when I was
told I would be put on NSC for that comlaint. This puts me in a very stressful uneasy situation as if no one genuinly cares
at the possibility that there could be something seriously wrong with me. I don't think medical personell acknowledges
how bad what they call crepitus really is. Especially when I wake up I'm all stiff inside my neck, back and chest. Not in my
bones. When I stretch it doesn't just crackle or pop, it crunches. This stuff is really messed up and unrelentless. The
lump in my back has gotten larger. Feels like its starting to surround my spine and it hurts now. This is where all the stiff
crackling crunchy feeling started which has led me to believe that the contents of the lump is the culprit to whats      (
wreaking havoc inside of my body. I'm surprised it isn't affecting my heart yet because it is very close. I'm asking
whoever is in control to please look into getting me further testing so I can hopefuliy get a treatment so I don't have to
suffer any longer. Someone please listen to me.

612012018 1:18:22 PM: ( karen stanforth) wrote
The Office of the Chief Inspector is in receipt of your Appeal; a thorough review of your appeal has been completed that
included the application of the following factors:
• Procedural requirements
• Proper investigation of your grievance .
• Applicable policies, procedures, administrative rules, directives and ODRC operating manuals
• Documentation and related evidence
• Information presented in your appeal
Based on the aforementioned review, the decision rendered by the Inspector is hereby: AFFIRMED
Karen Stanforth, Assistant Chief Inspector, Medical

6120120181:19:25 PM: ( karen stanforth) wrote
Closed inmate form - Disposition: Affirmed with comments

Admin Log
5fi/2018 1:02:04 PM: ( angela terek) wrote
Form was viewed by angela terek and the status was changed to Pending.

511012018 12:42:23 PM: (Joseph Murphy) wrote
Responded to inmate

511712018 7:52:48 AM: (Patrick Haley) wrote
Form was viewed by Patrick Haley and the status was changed to Pending.
   Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 5 of 6 PAGEID #: 17
                                                                                                     Page:3
IRef# BECl0518000136                  1Housing:C50135A                    !Date Created:05/07/2018

511812018 9:21:52 AM: (Patrick Haley) wrote
Responded to inmate

61412018 9:59:02 AM : (Patrick Haley) wrote
Form was viewed by Patrick Haley and the status was changed to Pending.

612012018 1:18:22 PM: ( karen stanforth) wrote
Responded to inmate
                     Case: 2:19-cv-01758-MHW-CMV Doc #: 1-1 Filed: 05/03/19 Page: 6 of 6 PAGEID #: 18



                                                           . -5 -
                                                          ..

   V.            Relief

                 (State briefly exactly what you want the court to do for you .. Make no legal arguments .. Cite no
                  cases or statutes).
          1) Petitioner states that he respectfully request that this Honorable
             Court grant the dollar demand amount, in the attached Civil Cover
             Sheet of ~.5 Million and or amount the court deems fit, just and

          2) That this Honorable         Court~ order defen.dants:; to pay all medical fees
                  aH:cl cost aH:d for any ft1tt1re medical expenses and or cost ineured
                  relating to. this litigation •.
          3) That this Honorable Court order defenmants to pay all attorney cost
             and fee-s, incured for the cost of this _litigatildin.
          4) That this Honorable Court declare that defendants vi~lated plaintiff-
             '.s Civil Rights, dut to deliberate medical indifference of Plaintiff..!.
             l1s medical needs •
          5) That this Honorable Court, grant any and all additi~nal relief as this
                  Honorable Court deems fit. ·




                        Signed this ----'---day of _           _,__A'-F-r~c_,_\\________,1 ~D\i\.



                   A
                             I declare under ~~ty of perjury that    i"   for~.
                                                                              true and correct.


                     ~pr,\          l\ \ ~() lvl       -----t"o'T\~-:7--/\._/_~--
                              (Date)                           fu;g!latlIIe(;f Plaintiff)



c:: \wpte>.i\complaint. prison.er
revised November 1997
